DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/22 has been entered.
 
The issue as argued related to “conveyer transports the first audio apparatus to a predetermined position in response to determining that the first audio apparatus has been charged” has been considered and rejected in light of prior arts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim (s) 16 recites the limitation "the holder" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claim(s) 7, 12, 18, 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
The amended claim(s) 1 regarding such “audio signal in relation to the various apparatuses” have been analyzed and rejected over new ground of rejections.

Similarly, the applicant’s argument regarding the claim(s) 4 & similarly, claim(s) 8, 11 have been analyzed and are persuasive.

Now, the issue regarding claim(s) 9 related to “moving conveyor to audio apparatus” has been considered and such issue would have been obvious for same reasons as to transporting said apparatus to be charged at remote location.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-3, 5, 9-10, 14, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi Afrouzi et al. (US 11,155,247 B1) and Pandhi et al. (US 8,731,974 B2) and He et al. (US 2019/0187714 A1).

Claim 1, the prior art as in AFROUZI ET AL. disclose of an audio system comprising: a first audio apparatus comprising: a battery and a communicator (fig.2G (206); fig.3; fig.11; col.13 line 55-60; col.14 line 30-60; col.15 line 35-45/communication device interact with robot to request info).

	But, the prior art never specify of the audio apparatus comprising: a receiver to generate audio signal by receiving ambient sound and a communicator to transmit the audio signal to a second audio apparatus. But the specific audio apparatus comprising: a receiver to generate audio signal by receiving ambient sound and a communicator to transmit the audio signal to a second audio apparatus is noted (Pan-fig.1 (900); fig.8; fig.9 (924); col.14 line 10-25; col.13 line 25-40). Thus, one of the ordinary skills in the art could have modified the art by adding such receiver to generate audio signal by receiving ambient sound and a communicator to transmit the audio signal to a second audio apparatus so as to enable phone communication to other parties. 

	The prior art further disclosed of such system comprising a charger configured to charge the batter of the apparatus (AFR-col.13 line 55-60). Although, the prior art as in Afrouzi lacked of the specific of such charger to charge battery of the audio apparatus, but nonetheless, Pandhi et al. disclose of such charger to charge battery of the audio apparatus (fig.1 (900/120)). Thus, one of the ordinary skills in the art could have modified the charge in relation to the audio apparatus for charging its battery under low condition. 

	Thus, the art further disclose of such a conveyer comprising a motor to transport the first audio apparatus (AFR-fig.2 (200); col.6 line 1-20).

Nonetheless, the art never specify of the conveyer transports the first audio apparatus to a predetermined position in response to determining that the first audio apparatus has been charged.  But He et al. disclose of such aspect of having a conveyer transports the first audio apparatus to a predetermined position in response to determining that the first audio apparatus has been charged (par [188]). Thus, one of the ordinary skills in the art could have modified Ebrahaim by modifying the conveyer by adding such aspect the conveyer transports the first audio apparatus to a predetermined position in response to determining that the first audio apparatus has been charged so as to enable such conveyer and accompanying apparatus to move to a particular location before it enter the charging mode and thus operation based on such location may be continued. 

 
Claim 2, the audio system according to claim 1, wherein the first audio apparatus further comprises: but the art never specify as the audio apparatus comprise a transmitter configured to transmit an instruction that instructs the conveyer to transport the first audio apparatus when a remaining level of the battery in the first audio apparatus falls below a threshold.

	But such aspect is noted in Pahndi et al. wherein audio apparatus comprise a transmitter configured to transmit an instruction that instructs the conveyer to transport the first audio apparatus when a remaining level of the battery in the first audio apparatus falls below a threshold (Pahnd-col.5 line 45-60). Thus, one of the ordinary skills in the art could have modified the art by adding such noted audio apparatus comprise a transmitter to transmit an instruction that instructs the conveyer to transport the first audio apparatus when a remaining level of the battery in the first audio apparatus falls below a threshold so as to transport such apparatus for replenish the batter. 

  3. The audio system according to claim 2, wherein the conveyer further comprises a receiver to receive the instruction (Phandi-col.5 line 45-60/the robot truck to receive the information).  

5. The audio system according to claim 1, wherein the conveyer is separate from the first audio apparatus (AF-fig.2-3 (300/303)).

14. (New) The audio system according to claim 1, wherein the predetermined position is determined (fig.6; col.9 line 60-67 & col.12 line 15-67 & col.15 line 35-60/conveyer may drive each audio apparatus to a designated location).

Although, the art never limit such location as being a desk, but one of the ordinary skills in the art could have modified such conveyer to drive the audio apparatus to any designated location as desired and including such desk for same reason as to drive the apparatus to designated location. 

Claim 9, the art disclose of a method of controlling a conveyer, comprising: moving the conveyer to a first apparatus using a motor of the conveyer (fig.2 (200); fig.3 (300); col.6 line 1-20), the first apparatus comprising a communicator (col.13 line 55-60; col.14 line 30-60; col.15 line 35-45/communication device interact with robot to request info).

	But, the prior art never specify of the audio apparatus comprising: a receiver to generate audio signal by receiving ambient sound and a communicator to transmit the audio signal to a second audio apparatus. But the specific audio apparatus comprising: a receiver to generate audio signal by receiving ambient sound and a communicator to transmit the audio signal to a second audio apparatus is noted (Pan-fig.1 (900); fig.8; fig.9 (924); col.14 line 10-25; col.13 line 25-40). Thus, one of the ordinary skills in the art could have modified the art by adding such receiver to generate audio signal by receiving ambient sound and a communicator to transmit the audio signal to a second audio apparatus so as to enable phone communication to other parties. 

	The art further disclose of holding the first audio apparatus using a holder of the conveyer (fig.2 (202); fig.5-6; col.5 line 60-67) and transporting the first audio apparatus to a charger using the motor of the conveyer to charge a battery of the first apparatus (AFR-col.13 line 55-60). Although, the prior art as in Afrouzi lacked of the specific of such charger to charge battery of the audio apparatus, but nonetheless, Pandhi et al. disclose of such charger to charge battery of the audio apparatus (fig.1 (900/120)). Thus, one of the ordinary skills in the art could have modified the charge in relation to the audio apparatus for charging its battery under low condition. 

But the art never specify as ofPage 3 of 8Application No. 16/904,795 Attorney Docket No. 113326.PD391US transporting the first audio apparatus to a predetermined position in response to determining that the first audio apparatus has been charged. But He et al. disclose of such aspect of as ofPage 3 of 8Application No. 16/904,795 Attorney Docket No. 113326.PD391US transporting the first audio apparatus to a predetermined position in response to determining that the first audio apparatus has been charged (par [188]). Thus, one of the ordinary skills in the art could have modified Ebrahaim by modifying the conveyer by adding such aspect as ofPage 3 of 8Application No. 16/904,795 Attorney Docket No. 113326.PD391US transporting the first audio apparatus to a predetermined position in response to determining that the first audio apparatus has been charged so as to enable such conveyer and accompanying apparatus to move to a particular location before it enter the charging mode and thus operation based on such location may be continued. 


10. The method according to claim 9, wherein the step of moving the conveyer occurs in response to receiving an instruction from the audio apparatus (AF-col.14 line 30-67).


Claim 16, the method according to claim 9, wherein the holder is a magnet or a hook comprising a charging terminal (Pand-fig.1 (900/120)).


Claim 19, the audio system according to claim 1, wherein each of the audio apparatuses further comprise a transmitter to transmit remaining level data of the battery to the conveyer (Pahnd-abstract; col.5 line 45-60/driver transmit info).

Claim(s) 13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi Afrouzi et al. (US 11,155,247 B1) and Pandhi et al. (US 8,731,974 B2) and He et al. (US 2019/0187714 A1) and Zenner et al. (US 2020/0341472 A1).

Claim 13, the audio system according to claim 1, but the art never specify as wherein the conveyer further comprises: a conveyer battery to charge the battery of the first audio apparatus.  

But the art as in Zenner et al. disclose of such conveyer further comprises: a conveyer battery to charge the battery of the first apparatus (par [32, 38]). Thus, one of the ordinary skills in the art could have modified the art by adding the noted conveyer further comprises: a conveyer battery to charge the battery of the first audio apparatus so as to enable the other vehicle to provide charging power to the receiving vehicle. 

Claim 17, the method according to claim 9, but the art lacked of further comprising: charging the battery of the first audio apparatus using a battery of the conveyer while transporting the first audio apparatus to a charger.  

But the art as in Zenner et al. disclose of such conveyer further comprises: charging the battery of the first audio apparatus using a battery of the conveyer while transporting the first audio apparatus to a charger (par [32, 38]). Thus, one of the ordinary skills in the art could have modified the art by adding the noted conveyer further comprises: charging the battery of the first audio apparatus using a battery of the conveyer while transporting the first audio apparatus to a charger so as to enable the other vehicle to provide charging power to the receiving vehicle. 


Claim(s) 6, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi Afrouzi et al. (US 11,155,247 B1) and Pandhi et al. (US 8,731,974 B2) and Zenner et al. (US 2020/0341472 A1).

6. An audio system comprising:  a plurality of apparatuses  and each apparatus comprising: a battery and a communicator (fig.2G (206); fig.3; fig.11; col.13 line 55-60; col.14 line 30-60; col.15 line 35-45; col.31 line 15-20/communication device interact with robot to request info).

	But, the prior art never specify of the audio apparatus comprising: a sound receiver configured to generate audio signal by receiving ambient sound and a communicator to transmit the audio signal to a second audio apparatus. But the specific audio apparatus comprising: a sound receiver configured to generate audio signal by receiving ambient sound and a communicator to transmit the audio signal to a second audio apparatus is noted (Pan-fig.1 (900); fig.8; fig.9 (924); col.14 line 10-25; col.13 line 25-40). Thus, one of the ordinary skills in the art could have modified the art by adding such receiver to generate audio signal by receiving ambient sound and a communicator to transmit the audio signal to a second audio apparatus so as to enable phone communication to other parties. 

	The prior art further disclosed of such system comprising a charger configured  to charge the batter of the apparatus (AFR-col.13 line 55-60). Although, the prior art as in Afrouzi lacked of the specific of such charger to charge battery of the audio apparatus, but nonetheless, Pandhi et al. disclose of such charger to charge battery of the audio apparatus (fig.1 (900/120)). Thus, one of the ordinary skills in the art could have modified the charge in relation to the audio apparatus for charging its battery under low condition. 

	Thus, the art further disclose of such a conveyer comprising a motor configured drive the conveyer to each of the  first audio apparatuses (fig.2 (200); col.13 line 55-60: col.6 line 1-20).

	But the art lacked of such conveyor comprising a charging terminal configured to charge the battery of each audio apparatus. But the art as in Zenner et al. disclose of such a conveyor comprising a charging terminal configured to charge the battery of each audio apparatus (par [32, 38]). Thus, one of the ordinary skills in the art could have modified the art by adding the noted conveyor comprising a charging terminal configured to charge the battery of each audio apparatus so as to enable the other vehicle to provide charging power to the receiving vehicle. 

15. (New) The audio system according to claim 6, wherein the conveyer is configured to drive to each of the audio apparatuses at a location (fig.6; col.9 line 60-67 & col.12 line 15-67 & col.15 line 35-60/conveyer may drive each audio apparatus to a designated location).

Although, the art never limit such location as being a desk, but one of the ordinary skills in the art could have modified such conveyer to drive the audio apparatus to any designated location as desired and including such desk for same reason as to drive the apparatus to designated location. 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654